03/05/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   No. DA 19-0122


IN THE MATTER OF:

R.R.S. and A.D.S.,
            Youths in Need of Care


                                      ORDER


         Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor,

         IT IS HEREBY ORDERED, that Appellee is granted an extension of time to

and including March 23, 2020, within which to prepare, serve, and file its response

brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              March 5 2020